83535: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29546: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83535


Short Caption:FROST (MALIK) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C356514Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerMalik FrostMichael L. Becker
							(Las Vegas Defense Group, LLC)
						Michael V. Castillo
							(Las Vegas Defense Group, LLC)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						John L. Giordani, III
							(Clark County District Attorney)
						


RespondentCarolyn Ellsworth


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/24/2021Filing FeeAppeal Filing fee waived. (SC).


09/24/2021Petition/WritFiled Petition for Writ of Mandamus. (SC).21-27647




09/24/2021AppendixFiled Petitioner's Appendix Volume 1. (SC).21-27648




10/14/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  JH/RP/LS  (SC)21-29546




11/08/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-32042




11/08/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View